Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 11th, 2022 has been entered. Claims 17-30 remain pending in the Applicant’s amendments to the Claims have overcome each and every 112(b) rejection and drawing objection previously set forth in the Non-Final Office Action mailed February 1st, 2022. 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Applicant states that the Breed reference fails to teach a system providing newly measured GNSS error values, the calculation being performed by the vehicle itself, and instead teaches the conventional method for receiving a GNSS error value for the surrounding area from a reference station.  This argument is moot as it is directed to the amended claims submitted 4/11/2022, and not on the claims as examined on the office action mailed 2/1/2022.  The Breed reference reads on the claims as previously presented, as the limitations which cited “determining” steps without specifying that determination being performed by the vehicle may have been interpreted such that the Breed reference’s determination of error values by the infrastructural elements read on the claims as presented 1/6/2020.  See updated rejection under U.S.C 103 below for rejection of the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Ichinokawa (US 20170176598), herein after referred to as Ichinokawa.
Breed teaches a method for localizing an automated vehicle, comprising:
providing a digital map, in a driver assistance system of the HAF; ([0010 “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.”  [0325]  “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. ... It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.”)
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city”  [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position based on a combination of a determined relative position to  the reference measuring point and the positional data of the reference measuring point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.”)
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
Breed does not explicitly teach:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position.
In the same field of endeavor, Ichinokawa teaches:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position. ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 1, and Breed further teaches:
determining at least one additional satellite vehicle position by using the global satellite navigation system (GNSS), which is corrected using the GNSS error value based on the association. ([0139] “If two vehicles are traveling near each other and have established communications, and assuming that each vehicle can observe at least four of the same GPS satellites, each vehicle can send the satellite identification and the time of arrival of the signal at a particular epoch to the other. Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection.”)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, in view of Breed, Ichinokawa, and Buchholz.
Modified Breed teaches the system of Claim 17, and Breed further teaches:
and providing the GNSS error model to additional highly automated vehicles. ([0139] “Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection. This concept is based on the fact that the errors in the satellite signals are identical for all vehicles that are within a mile or so of each other.” [0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Breed does not explicitly teach:
transmitting the current satellite vehicle position and/or the reference vehicle position and the new ascertained GNSS error value to a server computer,
and processing the new ascertained GNSS error value in a higher- order GNSS error model
In the same field of endeavor, Buchholz teaches:
transmitting the current satellite vehicle position and/or the reference vehicle position and the ... GNSS error value to a server computer, ([0024] “a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device,”)
and processing the ... GNSS error value in a higher- order GNSS error model ([0034] “The data is then statistically evaluated by the computation device 12, wherein a separate statistical evaluation occurs for the data of the different classes. In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0747].
In the same field of endeavor, Ichinokawa teaches:
the new ascertained GNSS error value ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine a GNSS error value by the vehicle, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed in view of Buchholz.
Modified Breed teaches the system of Claim 19, but Breed does not explicitly teach:
in the transmitting, additional highly automated vehicles transmit respectively ascertained GNSS error values and current satellite vehicle positions and/or reference vehicle positions to the server computer,
the GNSS error model being produced by taking into account a plurality of the transmitted GNSS errors.
In the same field of endeavor, Buchholz teaches:
in the transmitting, additional highly automated vehicles transmit respectively ascertained GNSS error values and current satellite vehicle positions and/or reference vehicle positions to the server computer, ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP).”)
the GNSS error model being produced by taking into account a plurality of the transmitted GNSS errors. ([0024] “In general, a system for determining a spatially resolved extent of error for position finding with a global navigation satellite system for a target area of interest using field data from a plurality of field apparatuses, particularly motor vehicles, each having a receiver for the global navigation satellite system and which are situated at least intermittently in the target area is conceivable, wherein, a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device, wherein the central computation device is designed first of all for ascertaining from a base stock of data an error map containing the extents of error for different positions and/or subareas of the target area, by statistical evaluation of the field data records and for updating it on the basis of newly received field data records”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to have multiple vehicles transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0747].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed in view of Buchholz.
Modified Breed teaches the system of Claim 20, but Breed does not explicitly teach:
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors values
In the same field of endeavor, Buchholz teaches:
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors values ([0034] “ In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to interpolate GNSS error values as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0747].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 17, and Breed further teaches:
wherein for the HAF to identify the reference measuring point, suitable identifying features of the reference measuring point are stored in the digital map. ([0381] “The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city...Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.”)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 17, and Breed further teaches:
wherein the reference measuring point is equipped with a transmitter, the transmitter emitting a signal, ([0389] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders .... A MIR operates on very low power and periodically transmits a very short spread spectrum radar pulse.”
with an identifier of the reference measuring point, the signal being received by the HAF located in an area surrounding the reference measuring point. ([0144] “that the MIR signal can be modulated with a coded sequence to permit positive identification of the sending device.” [0389] “If three such MIR transmitters, 151, 152 and 153, as shown in FIG. 11, are placed along the highway and triggered simultaneously or with a known delay, and if a vehicle has an appropriate receiver system, the time of arrival of the pulses can be determined and thus the location of the vehicle relative to the transmitters determined. The exact location of the point where all three pulses arrive simultaneously would be the point that is equidistant from the three transmitters 151, 152, 153 and would be located on the map information. Only three devices are required since only two dimensions need to be determined and it is assumed that the vehicle in on the road and thus the vertical position is known, otherwise four MIRs would be required.”)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 23, and Breed further teaches:
wherein the signal emitted by the transmitter also comprises the positional data of the reference measuring point. ([0389] “ In this case, the MIR triad PPS or equivalent could be placed at will and they could transmit their exact location to the passing vehicles.”)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 17, and Breed further teaches:
wherein the reference measuring point includes  a road marker, a curb, a delineator, a guardrail, a traffic light and/or a traffic sign. ([0138] “Such detectable infrastructure can comprise a MIR triad, radar reflectors, SAW devices, RFID devices, devices or marks detectable visibly such as bar codes or other recognizable objects including edges of buildings, poles, signs or the like, magnetic markers or any other object whose position is precisely known and/or is detectable in a manner that permits the vehicle to determine its position relative to the device or absolutely and where the object is noted on a map database residing within the vehicle.”)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Ichinokawa.
Breed teaches a driver assistance system for an automated vehicle, comprising:
at least one sensor for detecting a reference measuring point in  surroundings of the HAF; ([0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM.”)
a memory module for storing a digital map, the memory module being integrated in the HAF or a central server, and positional data of the reference measuring point being stored in the digital map; ([0361] “An important part of some embodiments of the invention is the digital map that contains relevant information relating to the road on which the vehicle is traveling. The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc. as discussed in more detail elsewhere herein. Additionally, it can contain the signature as discussed above” [0381] ”The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city.... Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.” [0733] ”A primary preferred embodiment of the system, therefore, is to equip a vehicle with a DGPS system, an inertial guidance system (or IMU), vehicle steering, throttle and brake control apparatus, a sub-meter accurate digital map system with the relevant maps”)
a GNSS position module for determining a current satellite vehicle position of the HAF, the GNSS position module operating according to a method of global satellite navigation (GNSS) ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
a control unit to exchange data with the sensor, the memory module and the position module and to localize the vehicle in the digital map by  performing the following: ([Fig 1] [0363] “A processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212 (see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database.”)
ascertaining a current reference vehicle position on the basis of a combination of a determined relative position of the reference point indicated by  sensor data provided by the sensor and  the positional data of the reference measuring point; ([0381] “Basically, there is a lot of invariant information in the environment surrounding a vehicle as it travels down a road toward its destination. From time to time, a view of this invariant landscape or information may be obstructed but it is unlikely that all of it will be during the travel of a mile, for example. Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.” [0382] “For the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector”)
Breed does not explicitly teach:
performing a comparison to obtain the difference between the determined current satellite vehicle position and the reference vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position.
In the same field of endeavor, Ichinokawa teaches:
performing a comparison to obtain the difference between the determined current satellite vehicle position and the reference vehicle position as a new ascertained GNSS error value that is associated with the current satellite vehicle position. ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed and Ichinokawa.
Modified Breed teaches the system of Claim 26, and Breed further teaches:
when determining at least one additional satellite vehicle position by using the GNSS position module, the control unit is configured to correct the position information ascertained by the GNSS module using the ... GNSS error value based on the association ([0139] “If two vehicles are traveling near each other and have established communications, and assuming that each vehicle can observe at least four of the same GPS satellites, each vehicle can send the satellite identification and the time of arrival of the signal at a particular epoch to the other. Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection.”)
Breed does not explicitly teach:
the new ascertained GNSS error value
In the same field of endeavor, Ichinokawa teaches:
the new ascertained GNSS error value ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to incorporate a new vehicle-calculated error value, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, Ichinokawa, and Buchholz.
Modified Breed teaches the system of Claim 26, but does not explicitly teach:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the new ascertained GNSS error value to a server computer.
In the same field if endeavor, Buchholz teaches:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the ... GNSS error value to a server computer. ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0747].
In the same field of endeavor, Ichinokawa teaches:
the new ascertained GNSS error value ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine a GNSS error value by the vehicle, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 28, and Breed further teaches:
wherein the control unit is configured to receive an ascertained GNSS error value from a server computer and to take it into account when determining a GNSS vehicle position. ([0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed in view of Buchholz
Modified Breed teaches the system of Claim 26, but Breed does not explicitly teach:
wherein the transmission module operates according to one of the following transmission methods: radio and vehicle-to-infrastructure (V2I).
In the same field of endeavor, Buchholz teaches:
wherein the transmission module operates according to one of the following transmission methods: radio and vehicle-to-infrastructure (V2I). ([0014] “It is particularly preferable that the field apparatuses, as already indicated, are motor vehicles in conventional operation, which today usually already comprise a GNSS receiver, in particular a GPS receiver, which can be used in the context of the present invention for collecting precision data, by assembling corresponding field data records and sending them to the central computation device, preferably at least partially wirelessly, so that, therefore, the field apparatuses comprise suitable communication devices, in the case of motor vehicles, for example, motor-vehicle-to-infrastructure communication devices and/or possibilities for setting up communication connections via the Internet and/or via a mobile radio network.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit the GNSS data to a central server via radio or V2I as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0747].
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Breed, further in view of Breed.
Modified Breed teaches the system of Claim 26, and Breed further teaches:
wherein the at least one sensor includes  a camera sensor, a radar sensor, and/or a lidar sensor. ([0407] “Through well-known methods, the distance to the reflector can be accurately measured with pulse radar, modulated radar and phase measurements or noise radar and correlations measurements. In such a manner, the host vehicle can determine its position relative to one or more such reflectors and if the location of the reflector(s) is known and recorded on the map database, the vehicle can determine its position to within about 2 centimeters.”)
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Ichinokawa.
Breed teaches a non-transitory computer readable medium containing a program, comprising
a program code arrangement having program code for localizing a  highly automated vehicle (HAF)  in a digital map ([0378] “The system can be configured so that a vehicle operator could enter a phone number, for example, or an address and the vehicle would be automatically and safely driven to that location.” [0426] “The operation of the system is as follows. A vehicle traveling down a roadway in the vicinity of the reflector poles would transmit radar pulses at a frequency of perhaps once per microsecond. ... As the vehicle approaches a reflector pole, it will begin to receive reflections based on the speed of the vehicle. By observing a series of reflections, the vehicle software can select either the maximum amplitude reflection or the average or some other scheme to determine the proper reflection to consider. The radar pulse will also be modulated to permit a distance to the reflector calculation to be made based on the phase of the returned signal or through correlation. Thus, as a vehicle travels down the road and passes a pair of reflector poles, it will be able to determine its longitudinal position on the roadway based on the pointing angle of the radar devices and the selected maximum return as described above. It will also be able to determine its lateral position on the roadway based on the measured distance from the radar to the reflector.”)
by performing the following; providing a digital map in a driver assistance system of the HAF; ([0010] “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.” [0325] “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. ... It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city” [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position based on a combination of a determined relative position to the reference measuring point and the positional data of the reference point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395]  “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
Breed does not explicitly teach:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained a GNSS error value that is associated with the current satellite vehicle position
In the same field of endeavor, Ichinokawa teaches:
performing a comparison to obtain a difference between the current reference vehicle position and the determined current satellite vehicle position as a new ascertained a GNSS error value that is associated with the current satellite vehicle position ([0031] “For example, if a comparison between a GPS position and a position calculated by the LKAS component 130 indicates that a difference greater than a comparison distance threshold exists, a value of a lane continuation flag may be examined to determine whether the vehicle changed lanes. If the lane continuation flag is on, set to one, or indicative of no lane change, the GPS position may be updated by the error correction component to be associated with the last known lane, since no lane change has occurred. If the lane continuation flag is off, set to zero, or indicative of one or more lane changes, the GPS position may be updated by the error correction component to be associated with a lane associated with a lane change indicated by the LKAS component 130.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to determine the difference between current position and the GNSS determined position to ascertain an error, as taught by Ichinokawa to determine which lane within a roadway a vehicle is traveling on [0003]. Motivation to combine Breed with Ichinokawa to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Breed [0747].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663